McFADDEN, Judge,
concurring fully and specially.
I concur fully in the majority opinion. Myers’s ante litem notice reports that she “stepped into a hole . . . injuring her left ankle including a fracture and torn tendon.” That information “assisted the State in understanding the magnitude of the loss it faced and in developing its strategy for avoiding litigation and settling the case,” as the dissent describes the purpose of an ante litem notice. That assistance would not have been materially enhanced by a snapshot of Myers’s medical bills as of the date of the notice or by a guess at the future total of those bills.